DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
Claims 1-20 were originally pending in this application of which claims 11-20 were withdrawn from further consideration (Restriction) prior to the amendment dated 09/09/2022. Claims 1-3 and 9 are now amended. No claims added or cancelled. Hence, claims 1-20 are currently pending in the instant application of which claims 11-20 continue to remain withdrawn from further consideration.

Response to Arguments
Applicant’s arguments (pg. 13 para 2), filed on 09/09/2022 with respect to the 112 rejection of claim 9 have been fully considered and are persuasive. The 112 (b) rejection of claim 9 has been withdrawn. 
Applicant’s arguments (pg. 14 para 2 - pg. 15 para 1), filed on 09/09/2022 with respect to the rejections of claim 1 have been fully considered and are not persuasive because of the following reasons: 
Regarding claim 1, Applicant argues that the amendment renders the § 102 rejection moot because Makino does not teach or suggest at least the aforementioned, emphasized features of Claim 1.  Emphasized features of claim 1 being the washing machine comprising: a water supply valve”; “controlling the water supply valve to supply wash water to the spin basket in a state where the spin basket does not accommodate a laundry and by controlling the driving unit rotate the spin basket filled with the wash water”
Examiner’s Response: This argument is not persuasive because Makino et al. (JP2016043171A) does teach a water supply valve 12 to supply water to the drum 7 [0023], the control device 45 controls the motor 9 and the water supply valve 12 to supply water to the drum 7 [0023] and rotates the drum 7, pertinent to a tank cleaning course which makes it possible to carry out the tub washing course with no laundry in the drum 7 [0048] -the drum 7 is rotated by the washing machine motor 9 at a rotation speed rpm [0040].
Regarding claim 1, Applicant argues that Makino does not disclose that diagnosis information is obtained regarding multiple operations of a cleaning course, or that such is necessarily present and that Makino does not teach, expressly or inherently, or suggest "obtain diagnosis information regarding the washing machine using the sensor while the cleaning course is performed".
Examiner’s Response: This argument is not persuasive because Makino et al. (JP2016043171A) does teach as part of gathering the diagnostics, that the controller 45 detects weight of the drum 7 (weight of the spin basket) during the tank cleaning course Step S2 [0025] using a sensor 48 which is a current sensor (weight detection means) before supplying the wash water [0048] and if weight is less than the predetermined weight, it is determined that the laundry is not contained (no laundry) in the drum 7 [0026] (obtaining diagnosis information regarding the washing machine using the sensor while the cleaning course is performed).

Claim Objections
Claims 1 and 9 are objected to because of the following informalities:  
In claim 1, line 11, “by controlling the driving unit rotate the spin basket” should read “by controlling the driving unit to rotate the spin basket”.
In claim 9, line 8, “store the obtained diagnosis information for each cleaning course with each time when each cleaning course is performed in the memory.” should read “store the obtained diagnosis information in the memory for each cleaning course with each time, the cleaning course is performed.”
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makino et al. (JP2016043171A).
Regarding claim 1, Makino teaches washing machine 1, with a drum/rotary tank 7, [0060] motor 9 is provided as a driving means for rotating the drum 7 [0010],  a water supply valve 12 to supply water to the drum 7 [0023], sensors (40,43,46-48) configured to detect an vibration (40), pressure (43), water level (46), rpm (47), current (48) during operation of the washing machine 1 [0020-0023], a display unit for displaying setting contents [0022]. In the case of performing the tank cleaning course (no laundry), when the user sets the bath cleaning course (user command) on the operation panel 44  (Fig. 6 [0025], Step S1), the control device 45 controls the motor 9 and the water supply valve 12 to supply water to the drum 7 [0023] and rotates the drum 7, pertinent to a tank cleaning course which makes it possible to carry out the tub washing course with no laundry in the drum 7 [0048] -the drum 7 is rotated by the washing machine motor 9 at a rotation speed rpm [0040], a control device 45 is configured to obtain information from the sensors (40, 43, 46-48) including whether the detected weight is equal to or greater than a predetermined weight (Step S3), a  notification is sent to the user by ringing by the buzzer 50 and display by the display unit (obtain and display diagnosis information) [0026], the control device 45 controls the motor 9 and the water supply valve 12 to supply water to the drum 7 [0023] and rotates the drum 7-the drum 7 is rotated by the washing machine motor 9 at a rotation speed rpm [0040].
Regarding claims 2-3, Makino teaches the washing machine detailed above. Makino further teaches as part of gathering the diagnostics, that the controller 45 detects weight of the drum 7 (weight of the spin basket) during the tank cleaning course Step S2 [0025] using a sensor 48 which is a current sensor (weight detection means) before supplying the wash water [0048] and if weight is less than the predetermined weight, it is determined that the laundry is not contained (no laundry) in the drum 7 [0026]. The weight detection is performed in the same manner as the weight detection during the washing course to determine the weight of the laundry stored in the drum 7 [0025]. The controller 45 also detects the vibration of water tank 5 using vibrations sensor 40 [0034].
Regarding claim 8, Makino teaches the washing machine detailed above and also the rotation sensor 47 (speed sensor) that detects the rotational speed of the washing machine motor 9 provided as driving means for the rotating the drum 7 [0010] [0023]. The controller 45 detects the vibration of water tank 5 using vibrations sensor 40 [0034] and an abnormality of the motor is detected if the vibration of the water tank 5 is large (i.e. when vibration of the motor being equal to or higher than a predetermined value) during high speed rotation sensed by the rotation sensor 47 [0055] (i.e. when rotation rate of the motor being equal to or higher than a predetermined value).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP2016043171A) in view of Kim et al. (KR20170033685A).
Regarding claims 4-5, Makino teaches the washing machine detailed above. Makino as detailed before teaches that the water level in the water tank 5 is detected by a water level sensor 46 in the water supply stroke [0029] and the control device 45 detects the water level in the water tank 5 [0023] using the water level sensor 46. 
Makino does not explicitly teach that the sensor comprises a valve sensor configured to detect an operation of the water supply valve and the processor is further configured to: obtain information regarding whether the water supply valve is normally operated using the valve sensor, -3-ATTORNEY DOCKET No. SAMS15-12411 APPLICATION No. 16/947,115 PATENT based on the water supply valve being normally operated, turn on the water supply valve in an off state and supply the wash water to the spin basket, and obtain information regarding a temperature of the wash water using the temperature sensor while the wash water is supplied to the spin basket, Makino does not explicitly teach that the controller obtains information regarding a flow rate of the wash water supplied to the spin basket based on a change of the water level over time.
Kim teaches a cold water valve S52 (water supply valve) for supplying cold water to the turbine from an external cold water source where in this valve is driven a preset time (i.e. flow rate of the wash water supplied) and to sense the water level in the tub after stabilizing the water level  and a  hot water valve 60, a sensor 70 (valve sensor) [0083] comprising  a  water level sensor that senses normal operation [0129) and if there are any abnormalities [0142]. The temperature is sensed before the water supply can be sensed using the temperature senor [0024] [0126] [0141-0142].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Makino by adding a valve sensor 70 and temperature sensor as taught by Kim in order to achieve the predictable result of checking proper functioning of hot and cold-water valves, connection hoses and also the external water supply sources ([0142] Kim).
Claims 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Makino et al. (JP2016043171A) in view of Kishi et al. (JP2018050909A).
Regarding claim 6, Makino teaches the washing machine detailed above and also the rotation sensor 47 (speed sensor) that detects the rotational speed of the washing machine motor 9 [0023], provided as driving means for rotating the drum 7 [0010].
Makino does not explicitly teach that the processor is further configured to obtain information regarding abnormality of the motor based on a rotation rate of the motor detected using the speed sensor while rotating the spin basket filled with the wash water.
Kishi teaches that the control means/unit 1 detects the abnormality in number of revolutions of motor 12 using the rotation sensor 44 [0070].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Makino by method of motor rpm abnormality detection of Kishi all in order to achieve the predictable result of comparing rotation speed of the motor to a target rotation speed and there by detecting a deterioration of the motor function ([0070] Kishi).
Regarding claim 7, Makino teaches the washing machine detailed above.
Makino does not explicitly teach that the sensor comprises a valve sensor configured to detect an operation of the drain valve and the processor is further configured to: based on a rotation of the spin basket being completed, obtain information regarding whether the drain valve is normally operated using the valve sensor, based on the drain valve being normally operated, turn on the drain valve in an off state and drain the wash water from the spin basket, determine a water level of the spin basket according to the draining of the wash water using the water level sensor, and obtain information regarding a flow rate of the wash water draining from the spin basket based on a change of the water level over time.
Kishi teaches a geared motor 33 (sensor for drain valve) that when driven, controls the drainage from the rotary tub 26 by opening and stopping a drain cock (drain valve). After water injection to a certain water level (controlled by the water level sensor 32), the drain cock is opened by the geared motor 33 and the time until the water level becomes zero is measured based on time to drain and water level change (i.e. drain flow rate), it is detected if drainage occurred normally as expected or if there is foreign matter [0069].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Makino by adding a drain valve sensor (drain cock with geared motor) complimenting the water level sensor of Makino all in order to achieve the predictable result of ensuring if drainage operation occurred successfully or if the geared motor is out of order due to lint or foreign matter and if servicing needs to be done ([0069] Kishi).
Regarding claims 9-10, Makino teaches the washing machine detailed above. Makino as detailed above also teaches that the control device 45 obtains diagnosis information during bath cleaning course.
Makino does not explicitly teach that the washing machine further comprises a memory to store the diagnosis information and a communication interface comprising circuitry, wherein the processor is further configured to control the communication interface to transmit the obtained diagnosis information to an external device and store the obtained diagnosis information for each cleaning course with each time when each cleaning course is performed in the memory.
Kishi teaches a washing machine diagnosis data holding unit 13 (memory) to save and hold diagnosis result [0059], a data communication unit 9 (communication interface) [0058], controlled by the control means/unit 1, such that when a diagnosis sequence is completed, the data stored in the diagnostic data holding unit 13 is transmitted to the information terminal unit 16 of the user (external device) through the data communication unit 9 [0062] [0058] and that a control means 1 operates the washing machine 25, performs various data measurement, stores the acquired data group in the diagnostic data holding section and various analyzes and verifications are performed from the data accumulated i.e. diagnosis data is sorted and various categories of data is collected and stored in its own data group (dividing the diagnosis information) [0007] [0084].
It would have been obvious to one of ordinary skill in the art at the time of effective filing, to modify the washing machine of Makino by adding the diagnosis data holding unit 13 and data communication unit 9 of Kishi, so as to store the obtained diagnosis information in the memory for each cleaning course with each time , the cleaning course is performed, all in order to achieve the predictable result of having reliable data storage so that accurate failure diagnosis and operation history management can be performed ([0064] Kishi).


Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PALLAVI CHITTA whose telephone number is (571)270-5314.  The examiner can normally be reached on 7:30 am- 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on (571) 272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PALLAVI CHITTA Ph.D. /Examiner, Art Unit 1711  

/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711